Name: Commission Regulation (EC) NoÃ 977/2005 of 27 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28.6.2005 EN Official Journal of the European Union L 166/1 COMMISSION REGULATION (EC) No 977/2005 of 27 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 27 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 54,7 999 54,7 0707 00 05 052 87,8 999 87,8 0709 90 70 052 91,3 999 91,3 0805 50 10 382 52,4 388 66,8 528 66,6 624 71,1 999 64,2 0808 10 80 388 93,1 400 107,4 508 92,8 512 66,9 524 46,4 528 63,7 720 56,7 804 95,7 999 77,8 0809 10 00 052 176,4 624 188,8 999 182,6 0809 20 95 052 242,3 068 148,4 400 325,6 999 238,8 0809 30 10, 0809 30 90 052 157,0 999 157,0 0809 40 05 624 122,3 999 122,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.